Citation Nr: 0707157	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-19 877	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the right middle and 
index fingers claimed to have resulted from VA medical 
treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal arises from a September 2002 rating action.  

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Veterans 
Law Judge.  Such a hearing was scheduled for December 2006.  
The veteran was notified of the scheduled time and place but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  
38 C.F.R. § 20.704(d).  His appeal will thus be adjudicated 
without further delay based upon all the evidence presently 
of record.


FINDING OF FACT

The veteran's currently-shown flexion contracture of the 
right middle finger and pain are not shown to be the result 
of any carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
flexion contracture and pain in the right hand have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has suffered additional 
disability to his right middle and index fingers as a result 
of VA treatment provided after he fell and fractured the 
middle finger in January 1998.  He underwent two surgeries, 
in January 1998 and March 1998, as well as physical therapy, 
all provided by the VA.  He contends that he continues to 
have pain and flexion contractures in the right hand.  
Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the veteran was informed of these elements in 
a November 2003 letter.  

The veteran's claim has been pending since prior to the 
passage of the Veterans Claims Assistance Act.  Although 
complete notice as required by the Act was provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  VA 
satisfied its Pelegrini II notice requirements with regard to 
the claim adjudicated herein by November 2003 and thereafter 
readjudicated the claim in May 2004 and again in July 2006.  
The veteran was informed of the law governing the assignment 
of disability ratings and effective dates in a November 2006 
letter.  However, since the preponderance of the evidence is 
against the claim, any questions as to the appropriate rating 
and effective date to be assigned are moot.  Accordingly, the 
Board considers VA's notice requirements to have been met.

The RO provided the veteran with the regulatory provisions 
pertaining to benefits for persons disabled by VA medical 
treatment, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in June 2003.  

VA medical records and VA medical opinions have been obtained 
in support of the veteran's claim.  The veteran has presented 
written statements in support of his claim and he has 
testified in support of the claim during a personal hearing 
before a RO hearing officer.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
which provides benefits for persons disabled by VA medical 
treatment.  Compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability of a veteran 
in the same manner as if such additional disability were 
service-connected.  For purposes of § 1151, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was - (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

VA medical records show that the veteran fell on his right 
hand while changing a tire on January 7, 1998.  X-ray studies 
revealed a displaced fracture of the third finger.  Surgery 
was performed January 8, 1998, to reduce and stabilize the 
bone.  The report of the surgery reflects that X-rays taken 
in the operating room revealed "satisfactory position and 
alignment" of the bone and that the veteran left the 
operating room in "satisfactory condition."  A plaster 
splint was applied to keep the finger in position for 
healing.  

A February 2, 1998, report shows that the pin was removed 
from his finger and a splint was reapplied.  The report of an 
X-ray study performed the same day confirms the absence of 
the pin and shows "marked bony displacement" of the 
fractured finger.  A physical medicine and rehabilitation 
note dated February 12th reflects that the veteran had "of 
his own volition, removed the volar splint and has started a 
home program of exercises."  

A second surgery was performed in March 1998 to prevent the 
malaligned bone from healing in such a way that the finger 
would be shortened.  The report of the surgery reflects that 
"excellent stability of the fracture site was obtained" and 
that a dorsal splint was placed on the hand.  

An April 1998 physical therapy report shows that the veteran 
complained of hypersensitiveness and pain in the area of the 
surgical scar.  He also complained that the splint was 
becoming uncomfortable.  

The next report of complaints or treatment involving the 
veteran's right hand is dated in March 1999.  According to 
this report, the veteran had developed a flexion contracture 
in the finger which had been operated upon.  Subsequent 
reports show that various nonsurgical therapies were 
attempted to release the contracture, but without apparent 
success, as the veteran continues to complain of a 
contracture and recent medical records reflect the presence 
of what is alternately referred to as a flexion contracture 
or flexion deformity.

In response to the veteran's claim for compensation benefits 
for disability incurred following the VA medical treatment 
and the two surgeries, the VA obtained a medical examination 
of the veteran and a medical opinion in January 2004.  
According to the report of this examination, the veteran told 
the examiner that he had fractured the finger when it was 
caught in his dog's collar-a different story than the one he 
told the hospital staff about changing a tire on the date 
when the fracture occurred.  Upon clinical examination, the 
examiner noted the presence of a "severe flexion deformity 
of the right middle finger at the proximal interphalangeal 
joint" caused by "significant scar formation about the 
extensor mechanism" following the March 1998 surgery.  The 
examiner also noted mild functional deficits of the right 
index finger secondary to the scar tissue.  However, the 
examiner opined that "the complication of malunion after 
treatment of a fracture is a known and expected complication 
and not as a result of any treatment or result of surgery."  

The claims file was provided to an orthopedic surgeon in May 
2006 for a second medical opinion.  The surgeon reviewed the 
file and summarized the treatment provided to the veteran, 
and then concluded the report with the following opinion:

In my opinion, there is no known reason why [the 
veteran] should experience any type of disability 
in the right index finger as a result of the middle 
finger fracture.  Therefore, I would simply 
discount any relationship between index and middle 
finger problems.  Secondly, this man had a very 
adequate reduction done initially.  A small K wire 
was placed to hold the reduction.  That reduction 
was lost for whatever reason in the ensuing days, 
about the time or shortly after the small pin was 
removed.  At that point, the loss of reduction was 
recognized, and he was referred to this facility, 
where he had an excellent repeat reduction done and 
the ultimate result was excellent position and 
alignment of the fracture fragments, solid union of 
the fracture, again in excellent position and 
alignment.  The fact that this man has some 
persistent limitation to motion in the [proximal 
interphalangeal] joint is a not uncommon 
complication of the procedure, and is not a result 
of anything that was either done or not done in his 
care.  This is a very well known, difficult problem 
to resolve, even with adequate therapy and 
splinting-all of which he had.  The fracture being 
so close to the joint and the two surgical 
procedures, all of which intrinsically contribute 
to an increased risk of long term limitation of 
motion.  Therefore, in my opinion, I find no 
negligence or improper or inappropriate treatment, 
and it appears to me that virtually everything was 
done that needed to be done of his care.

This medical opinion, which was based on a thorough review 
and discussion of the claims file, has not been contradicted.  
Although the veteran contends in written statements and in 
his hearing testimony that the VA's treatment was negligent 
in letting the pin work loose and in not preventing the 
flexion contracture, as a layman, he is not competent to 
render an opinion regarding the existence of additional 
disability due to VA treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, there are two informed 
medical opinions to the effect that the veteran's medical 
care was thorough and appropriate.  There is absolutely no 
indication in any of the medical evidence of record that the 
veteran's currently-shown flexion contracture and pain could 
be the result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA.  Rather, the medical evidence indicates that 
such flexion contractures are reasonably foreseeable events 
following the type of surgery which the veteran underwent.  
There is no medical evidence to the contrary.

As such, the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 and 
the appeal must be denied.



ORDER

Compensation for additional disability claimed to have 
resulted from VA medical treatment is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


